Case 8:19-cv-00857-JVS-DFM Document 1-1 Filed 05/07/19 Page 1 of 20 Page ID #:16




                 EXHIBIT A
                Original Complaint
Case 8:19-cv-00857-JVS-DFM Document 1-1 Filed 05/07/19 Page 2 of 20 Page ID #:17


                                                                       ELECTROfJICALL1f FILED
                                                                        Superior Court of Califomia,
 1   Jamin S. Soderstrom, Bar No. 261054                                    Count}r af Orange
     SODERSTROM LAW PC                                                  WdM9201$ at 09:14:17 Plvl
 2   3 Park Plaza, Suite 100                                             ulerie of tl7e Superior Court
     Irvine, California 92614                                        By iGeorgina famirez,Deputy Cleric
 3
     Tel: (949) 667-4700
 4   Fax: (949) 424-8091
     jamin@soderstromlawfirm.com
 5
     Counsel for Plaintiff and the Proposed Class
 6

 7
 8
                        SUPERIOR COURT OF THE STATE OF CALIFORNIA
 9
                                         COUNTY OF ORANGE
10
11   DAVID EHRMAN, individually and on behalf       Case Number: 30-2018-00992300•CU-MC-CXC
     of all others similarly situated,                                        Judge UUSlliam CI3ster
12                                                      CX-102

13        -i        Plaintiff,                      CLASS ACTION COMPLAINT
14
15    COX COMMUNICATIONS, INC. and DOES 1
      through 25,                         DEMAND FOR JURY TRIAL
16
                    Defendants.
17
18

19
20
21
22
23
24
25
26
27
28



                                      CLASS ACTION COMPLAINT
Case 8:19-cv-00857-JVS-DFM Document 1-1 Filed 05/07/19 Page 3 of 20 Page ID #:18




 1          Plaintiff DAVID EHRMAN ("Plaintiff'), brings this action against Defendants COX

 2   COMMUNICATIONS, INC., and DOES 1 through 25 (collectively, "Defendants"), and alleges as

 3 I follows:
 4                                         JURISDICTION & VENUE

 5          1.      This action is brought by Plaintiff individually and on behalf of a class of similarly
 6   situated consumers in California during the relevant time periods. The Court has general jurisdiction
 7   over this action under Code Civ. Proc., § 410.10. The amounts of damages sought by Plaintiff exceed
 8   the jurisdictional minimum and will be established according to proof at trial.
 9          2.      Venue is proper under Code Civ. Proc., §§ 395 and 395.5, because one or more

10   Defendants resides in this county and because a substantial portion of the events forming the basis of

11 this action occurred in this county.
12                                                  PARTIES

13          3.      Plaintiff DAVID EHRMAN is a resident of California. Plaintiff is a consumer who has

14   in the past and currently receives and pays for residential Internet services from Defendants. Plaintiff

15   has purchased and continues to purchase Defendants' residential Internet services in reliance on

16   Defendants' advertisements and related statements concerning the speed, functionality, and reliability

17   of Defendants' residential Internet services. Plaintiff currently pays for Defendants' "Ultimate" Internet

18   service plan. Plaintiff and his family and friends typically connect to the Internet at Plaintiff's home
19   using multiple Internet-capable devices, most of which rely on a wireless or "WiFi" Internet connection.

20   Plaintiff and his family and friends perform numerous activities using Defendants' residential Internet

21 services, including using the Internet for work, social, educational, and entertainment purposes, and
22   downloading and uploading content and streaming videos. Plaintiff pays more money for higher speed

23   Internet services because he and his family want (and in some instances need) to achieve higher Internet
24   speeds than Plaintiff believes Defendants' plans that promise lower Internet speeds will provide.

25          4.      Defendant COX COMMUNICATIONS, INC. is a corporation doing business in
26   California. COX COMMUNICATIONS, INC. provides, among other things, residential Internet

27   services to Plaintiff and other consumers in California.

28

                                                        9
                                          CLASS ACTION COMPLAINT
Case 8:19-cv-00857-JVS-DFM Document 1-1 Filed 05/07/19 Page 4 of 20 Page ID #:19




 1          5.      Plaintiff does not lcnow the true names or capacities, whether individual or corporate, of

 2 I defendants sued as DOES 1 through 25 and, for that reason, sues such defendants under fictitious names.

 3 I Plaintiff is informed and believe that each DOE defendant was responsible in some respect for the

 4 I violations alleged herein and proximately caused Plaintiff and other similarly situated consumers to be

 5 I subject to unlawful and unfair business practices and to suffer harin. Plaintiff will seelc leave to amend

 6 I as and when the true naines and capacities of each DOE defendant becoine known..

 7                                        FACTUAL ALLEGATIONS

 8          6.      Defendants do business in California. Their business is focused on, among other things,

 9. I providing Internet services to consumers in California.

10           7.     For years and continuing through the present day, Defendants have defrauded and misled

11   Plaintiff and sitnilarly situated consumers by promising to deliver residential Internet service at speeds

12   that Defendants lcnew they could not reliably deliver and that consumers could rarely, if ever, achieve.

13 Defendants also falsely promised residential Internet services with "no contract." Defendants'

14   fraudulent misrepresentations and material omissions have secured for them many millions of dollars

15   of consumers' money in exchange for Internet services Defendants never delivered.

16           8.     Defendants advertise and sell residential Internet services based on the Internet speeds

17 I consumers can expect to achieve. Defendants classify their Internet speeds based on the number of

18   "megabits per second" ("mbps") consumers can expect to download or upload using Internet-capable

19 equipment such as deslctop computers or Internet-capable devices such as laptop computers,

20   smartphones, and tablets. Defendants offer consumers a variety of Internet speed plans, including:

21   "Essential 30," which promises speeds of up to 30 mpbs; "Preferred," which promises speeds of up to

22   100 mbps; "Premier," which promises speeds of up to 150 mbps; "Ultimate," which promises speeds of

23 up to 300 mpbs; and "Gigablast," which promises speeds of up to 1000 mbps. The more speed

24 Defendants promise to consumers, the more expensive Defendants' services are to 'consumers.

25   Defendants also sell certain Internet services to consumers by representing that there is "no contract."
26           9.     Defendants recommend their Internet speed plans based on the number of Internet-

27 I capable devices a residential consumer may connect to the Internet and the types of Internet activities

28   are performed. The inore devices a consumer may connect to the Internet and the more types of activities

                                                   3
                                         CLASS ACTION COMPLAINT
Case 8:19-cv-00857-JVS-DFM Document 1-1 Filed 05/07/19 Page 5 of 20 Page ID #:20




 1 I a residential consumer may perform, the higher the Internet speeds Defendants recommend and try to
 2 I sell to consumers. For example, if a residential consumer may connect up to seven devices (e.g., four
 3 I smartphones,, two tablets, and a laptop computer) and stream videos or conduct video conference calls
 4 I for work, Defendants recommend the "Ultimate" Internet plan that promises 300 mpbs will satisfy the
 5 I consumer's Internet needs.
 6           10.    Defendants' advertisements and related statements typically, but not always, identify an

 7 I"up to" speed. Defendants then strongly suggest that consumers can expect to consistently achieve the
 8   advertised "up to" speeds on all of their Internet-capable devices by describing the perfornlance of the

 9   Internet services as "fast," "blazing-fast," and "reliable" so that consumers will "always have access"

10   to the Internet throughout their homes. Defendants emphasize the wireless capabilities of their Internet

11 services and use advertisements that feature handheld devices such as smartphones, tablets, and laptop
12   computers using WiFi to connect to the Internet. Defendants reinforce consumers' impressions of

13   Defendants' Internet services by telling consuiners they need higher speeds to connect multiple devices

14   or perform certain online activities, and Defendants then recornmend a more expensive package that

15   they say is designed to meet the consumers' needs.

16           11.    Defendants know their advertisements and related statements are false and misleading,

17 I and they lcnow they are omitting material information from their representations that would impact
18   consumers' evaluations and purchasing decisions. Defendants know that no consumers will reliably
19   achieve the "up to" speeds they are promised, and that most consumers will never achieve the "up to"

20   speeds. Defendants know most consumers will not even approach speeds near the "up to" speed. This

21 is because Defendants' "up to" speeds are based on the maximum potential for wired Internet
22   connections used in an environment that is very different from how consumers typically use residential

23   Internet services.
24           12.    Defendants intentionally do not disclose in their advertisements that only a limited subset

25 I of consumers who use wired connections under specific conditions will ever achieve the "up to" speeds.
26   Defendants also intentionally do not disclose that their wireless services are functionally incapable of
27   providing the "up to" speeds to consumers, and that any consumers who are using a wireless device



                                                   4
                                        CLASS ACTION COMPLAINT
Case 8:19-cv-00857-JVS-DFM Document 1-1 Filed 05/07/19 Page 6 of 20 Page ID #:21




 1 (e.g., smartphone, tablet, laptop computer) will never come close to achieving the "up to" speeds under
 2   any conditions and will typically top-out at less than half of the proinised Internet speeds.

 3          13.     Defendants' advertisements never tell consumers who do not own any wired equipment

 4   (e.g., a deslctop coinputer directly connected to a modem/router via an Ethernet cable), or consumers

 5   who own devices that may be capable of being wired but are used as wireless devices (e.g., a laptop

 6   computer or smart television), that they will never achieve the "up to" speeds under any conditions. This

 7   is true no matter how many wireless devices are connected, how such devices are used, or when the

 8   speeds are tested (e.g., outside of peak hours).

 9          14.     Defendants intentionally recomrnend high speed, high price plans and tout the "up to"

10   speeds. Defendants promise reliable performance that will meet the consuiners' needs. Defendants

11 direct their advertiseinents primarily to consurners who use handheld devices and wireless Internet
12   connections. Yet, based on Defendants' insufficient infrastructure, overcrowded bandwidth, and

13   underperforming equipment, Defendants lcnow such consumers will rarely, if ever, achieve the Intemet

14   speeds they are paying for. Even with this lcnowledge, Defendants intentionally do not change their

15   advertiseinents and related statements and continue to omit material inforination.

16          15.     As a consumer who purchases residential Intemet services from Defendants, Plaintiff has

17   relied on Defendants' promises that he is not entering into a contract by purchasing their services and

18   that he will reliably achieve higher Internet speeds at or near the "up to" speed on all of his and his
19   fainily's devices. Plaintiff has never achieved at or near the "up to" speed he pays for using wireless

20   devices, however, and he has rarely, if ever, achieved the "up to" speed he pays for using wired

21 equipment. Plaintiff pays a premium over what he would otherwise pay for Defendants' services based
22   on the reasonable expectation that he would consistently receive Defendants' advertised Internet speeds

23   and reliability and would not be bound by contract terms.
24                                     CLASS ACTION ALLEGATIONS

25          16.     Plaintiff brings this action as a class action under Cal. Code Civ. Proc. § 382 on behalf
26   of all consumers in California who paid for Defendants' residential Internet services within four years

27   from the date this action was filed.
28

                                                      5
                                            CLASS ACTION COMPLAINT
Case 8:19-cv-00857-JVS-DFM Document 1-1 Filed 05/07/19 Page 7 of 20 Page ID #:22




 1          17.     The members of the class are so numerous that joinder of all class inembers is
 2   impracticable. Plaintiff estimates that there are at least tens of thousands of putative class members.
 3          18.     Plaintiff reserves the right to amend the following class definition, and propose
 4   appropriate subclasses, before the Court determines whether class certification is appropriate, or
 5   thereafter upon leave of Court:
 6                                                Pronosed Class
 7                  All individual consumers in California who purchased Defendants'
 8                  residential Internet services during the relevant time period.
 9          19.     Excluded from the proposed class are Defendants and their parents, subsidiaries,
10   affiliates, officers, directors, and current and former employees; all consumers who make a timely
11 election to be excluded from this proceeding using the correct opt-out protocol; any and all federal,
12   state, or local governments; and all judges assigned to hear any aspect of this litigation and their
13   immediate family members.
14          20.     Common questions of law and fact exist include, but are not limited to:
15                  a,      whether Defendants made false, misleading, deceptive, untrue, or unfair
16                          statements in their advertisements related to residential Internet speeds and
17                          reliability;
18                  b.     whether Defendants omitted material information from their advertisements and
19                         related statements related to residential Internet speeds and reliability;
20                  C.     whether Defendants advertised "no contract" services but still sought to impose
21                         contracts on consumers;
22                  d,     whether Defendants properly disclosed that their networlc, infrastructure, and/or
23                         equipment was incapable of consistently supporting the promised Internet speeds
24                         and reliability; and
25                 e.      whether Defendants' conduct°was lcnowing and intentional.
26          21.    Plaintiff is a member of the proposed class he seeks to represent and Plaintiff suffered
27   harm and damages as a result of Defendants' conduct alleged herein.
28

                                                       0
                                           CLASS ACTION COMPLAINT
Case 8:19-cv-00857-JVS-DFM Document 1-1 Filed 05/07/19 Page 8 of 20 Page ID #:23




  1           22.    Plaintiff's claims are typical of the claiins of other class inembers and Plaintiff has the
 2    same interests as the other meinbers of the class.
 3            23.    Plaintiff will fairly and adequately represent and protect the interests of the class.
 4    Plaintiff has retained able counsel experienced in complex and consumer class action litigation.
 5    Plaintiff's interests are not antagonistic to,the interests of other class members.
 6           24.     The questions of fact and law common to Plaintiff and members of the class and
 7    subclasses predominate over any questions affecting only individual members.
 8           25.     A class action is superior to other available methods for the fair and efficient adjudication
 9    of this controversy because joinder of all class members is impractical. Moreover, since the damages
10    suffered by individual class members may be relatively sinall, the expense and burden of individual
11 litigation makes it practically impossible for the class members to individually redress the wrongs
12    committed against them.
13           26.     The class and appropriate subclasses are readily definable and ascertainable based on
14    Defendants' records, and prosecution of this action as a class action will eliminate the possibility of
15    repetitive litigation. There will be no difficulty in the management of this action as a class action.
16                                                 CAUSES OF ACTION
17                                                         Count One
18                                    Common Law Fraud and Misrepresentation
19           27.     Plaintiff incorporates all prior paragraphs.
20           28.     Defendants have represented and continue to represent in their advertisements and
21 related statements in print, online, and on television, ainong other places, that:
22           a.      Consumers can achieve speeds of 30 mbps, 100 mbps, 150 mpbs, 300 mpbs, and 1000
23                   mbps, and similar advertised Internet speeds;
24           b.      Consumers will receive speeds that are "fast," "blazing fast," and "reliable" based on
25                   Internet performance that would ensure consuiners "always have access" throughout
26                   their homes;
27           C.      Defendants' promised Internet speeds would let consumers connect multiple devices at
28                   the same time and engage in numerous Internet activities, including but not limited to

                                                    7
                                          CLASS ACTION COMPLAINT
Case 8:19-cv-00857-JVS-DFM Document 1-1 Filed 05/07/19 Page 9 of 20 Page ID #:24




 1                    video streaming, without sacrificing performance; and
 2            d.      Consumers could purchase Defendants' Internet services with "no contract."
 3            29.     Defendants' representations were and continue to be false and misleading. Defendants
 4     lcnew or should have lcnown that their representations were false and misleading based on Defendants'
 5     Icnowledge of their network, infrastructure, and equipment capabilities and the differences between
 6     wired and wireless Internet connections.            ,

 7            30.     Defendants made such representations, omitted material information from such

 8     representations, and continue to malce such representations and omissions, with the express intention of

 9     inducing Plaintiff and similarly situated consumers to rely on such representations and talce action based

10 thereon. Specifically, Defendants intended Plaintiff and similarly situated consumers to purchase
11     Defendants' Internet services.
12            31.     Plaintiff and similarly situated consumers relied on and toolc action based on Defendants'
13 false and misleading representations and material omissions, including by purchasing Defendants'
14 Internet services and paying a premium for Defendants' Internet services. Plaintiff and other consumers
15 continue to rely on Defendants' false and misleading representations and material omissions and
16 continue to pay for services which Defendants are not providing. Plaintiff and similarly situated
17 consumers would not have talcen such action had they not believed Defendants' false and misleading
18 representations and material omissions, and would not continue to pay for these services at all or at the
19 same price if the truth were disclosed.
20 ~          32.     Plaintiff and similarly situated consumers suffered harm as a direct result of their reliance
21     on Respondents' false and misleading representations and material omissions, and will continue to
22 suffer harm in the future. Plaintiff, individually and on behalf of all similarly situated consumers in
23 California, seeks: individual, representative, and public injunctive relief requiring Defendants to cease
24 ' and correct all false and misleading representations and material omissions concerning Internet speeds

25 and reliability and "no contract" offers; actual damages; punitive damages to punish and deter
26 Defendants' wrongful conduct; and costs and attorneys' fees under Cal. Civ. Code § 1021.5.
27
 :

                                                    8
                                          CLASS ACTION COMPLAINT
Case 8:19-cv-00857-JVS-DFM Document 1-1 Filed 05/07/19 Page 10 of 20 Page ID #:25




  1                                                      Count Two
  2                   Violation of False Advertising Law, Cal Bus. & Prof. Code § 17500 et seq.
  3          33.     Plaintiff incorporates all prior paragraphs.
  4          34.     Defendants have intentionally made and disseminated statements and have included
  5   material oinissions, and they continue to malce such statements and omissions, to Plaintiff, Class
  6   members, and the general public concerning Defendants' Internet services, as well as circumstances and

  7 I facts connected to such services, which are untrue and misleading, and which are lcnown (or which by
  8   the exercise of reasonable care should be lcnown) to be untrue or misleading. Defendants have also
  9   intentionally made or disseminated such untrue or misleading statements and have included material

 10   omissions, and they continue to make such statements and omissions, to Plaintiff, Class members, and
 11 the public as part of a plan or scheme with intent not to sell those services as advertised, and they
 12   continue to engage in that plan or scheme.

 13          35.     Defendants' untrue and misleading stateinents include but are not limited to:
 14          a.      Consumers can achieve speeds of 30 mbps, 100 mbps, 150 mpbs, 300 mpbs, and 1000
 15                  mbps, and similar advertised Internet speeds;

 16          b.      Consume.rs will receive speeds that are "fast," "blazing fast," and "reliable" based on

 17                  Internet performance that would ensure consumers "always have access" throughout
 18                  their homes;
 19          C.      Defendants' proinised Internet speeds would let consumers connect multiple devices at

20                   the same time and engage in numerous Internet activities, including but not liinited to
21                   video streaming, without sacrificing perfonnance; and

22           d.      Consumers could purchase Defendants' Internet services with "no contract."
23           36.     Defendants made these statements and substantially similar ones willfully and
24    intentionally, lcnowing they were false and misleading, and they continue to malce these and
25    substantially similar false and misleading statements willfully and intentionally. Defendants knew or
26    should have lcnown that their statements were false and misleading based on Defendants' knowledge of
27    their networlc, infrastructure, and equipinent capabilities and the differences between wired and wireless
28    Internet connections.

                                                   9
                                         CLASS ACTION COMPLAINT
Case 8:19-cv-00857-JVS-DFM Document 1-1 Filed 05/07/19 Page 11 of 20 Page ID #:26




  1           37.     Each of these statements and oinissions, and substantially similar statements and
  2   oinissions, constitute false and deceptive advertisements under the False Advertising Law, Cal. Bus. &
  3   Prof. Code § 17500 et seq. ("FAL"). Plaintiff and similarly situated consumers were deceived and
  4   continue be deceived by Defendants' statements and omissions, and there is a strong probability that
  5   Class members and members of the public were also or are likely to be deceived as well. Any reasonable

  6   consumer would be misled by Defendants' false and misleading statements and material omissions.

  7           38.     Plaintiff and similarly situated consumers relied on and took action based on Defendants'

  8   false and misleading statements and material omissions, including by purchasing Defendants' Internet

  9   services and paying a premium for Defendants' Intemet services. Plaintiff and other consumers continue

 10   to rely on Defendants' false and misleading statements and material omissions and continue to pay for

 11 services which Defendants are not providing. Plaintiff and similarly situated consumers would not have
 12   taken such action had they not believed Defendants' false and misleading statements and material

 13   omissions, and would not continue to pay for these services at all or at the saine price if the truth were

 14   disclosed.

 15           39.     Plaintiff and siinilarly situated consumers lost money or property as a direct result of
 16   their reliance on Respondents' false and misleading statements and omissions, and will continue to

 17   suffer the same or similar harm in the future. Plaintiff, individually and on behalf of all similarly situafed

 18   consumers, seeks individual, representative, and public injunctive relief requiring Defendants to cease
 19   and correcti all false and misleading statements and material omissions concerning Internet speeds and

 20   reliability and "no contract" offers; restitution that will restore the full amount of their money or

 21 property; disgorgeinent of Defendants' relevant profits and proceeds; and reasonable costs and
 22   attorneys' fees under Cal. Civ. Code § 1021.5.

 23                                                  Count Three
 24                 Violation of Consumers Legal Remedies Act, Cal. Civ. Code § 1750 et seq.

 25           40.     Plaintiff incorporates all prior paragraphs.
 26           41.     Defendants have engaged in unfair and deceptive acts and practices that constitute false

 27 ' and misleading advertising under the Consumers Legal Remedies Act, Cal. Civ. Code § 1750 et seq.
 28   ("CLRA"). Defendants' unlawful acts and practices include but are not limited to:

                                                     10
                                           CLASS ACTION COMPLAINT
Case 8:19-cv-00857-JVS-DFM Document 1-1 Filed 05/07/19 Page 12 of 20 Page ID #:27




  1          a.      Representations that Defendants would provide Internet services where consumers can

  2                  achieve speeds of 30 mbps, 100 mbps, 150 mpbs, 300 mpbs, and 1000 mbps, and similar

  3                  advertised Internet speeds;
  4          b.      Representations that the Internet speeds consumers will receive are "fast," "blazing fast,"

  5                  and "reliable" based on Internet performance that would ensure consumers "always have

  6                  access" throughout their homes;

  7          C.      Representations that Defendants' promised Internet speeds would let consumers connect

  8                  multiple devices at the same time and engage in numerous Internet activities, including

  9                  but not limited to video streaming, without sacrificing performance; and

 10          d.      Representations that consumers could purchase Defendants' Internet services with "no

 11                  contract."

 12          42.     Each of Defendants' representations and substantially similar representations constitute

 13   false and misleading advertising and violate the CLRA by:

 14          a.      Representing that their Internet services have characteristics, uses, and benefits which

 15                  they do not have, in violation of Section 1770(a)(5);

 16          b.      Representing that their Internet services are of a particular standard, quality, or grade, or

 17                  that goods are of a particular style or model, if they are of another, in violation of Section

 18                  1770(a)(7);
 19          C.      Advertising their Internet services with intent not to sell them as advertised, in violation

 20                  of Section 1770(a)(9);

 21          d.      Representing that a transaction with them confers or involves rights, remedies, or

 22                  obligations which it does not have or involve, in violation of Section 1770(a)(14); and

 23          e.      Representing that the subject of a transaction with them has been supplied in accordance
 24                  with a previous representation when it has not, in violation of Section 1770(a)(16.

 25          43.     Defendants' acts and practices were knowing and intentional.
 26          44.     Plaintiff and similarly situated consumers relied on these and substantially similar

 27   representations and material omissions to their detriment, including by purchasing Defendants' Internet

 28   services but not receiving speeds, reliability, and terms they were promised, and by paying more for

                                                    11
                                          CLASS ACTION COMPLAINT
Case 8:19-cv-00857-JVS-DFM Document 1-1 Filed 05/07/19 Page 13 of 20 Page ID #:28




  1 I Defendants' Internet services than they would have had Defendants' advertisements, representations,
  2   and terms been truthful, accurate, and complete.
  3           45.      Under Sections 1780 and 1781 of the CLRA, Plaintiff, individually and on behalf of all
  4   similarly situated consumers, seeks individual, representative, and public injunctive relief requiring

  5   Defendants to cease and correct all of their unlawful inethods, acts, and practices; restitution that will

  6   restore the full amount of their money or property; disgorgement of Defendants' relevant profits and

  7 I proceeds; and reasonable costs and attorneys' fees.
  8           46.      Concurrently with the filing of this action, Plaintiff has filed an affidavit in support of

  9   this action stating facts showing that the action has been commenced in a county or judicial district that

 10   constitutes a proper place for the trial of this action. See Exhibit 1.

11                                                    Count Four

12                  Violation of Unfair Competition Law, Cal. Bus. & Prof. Code § 17200 et seq.

13            47.      Plaintiff incorporates all prior paragraphs.
14            48.      Defendants have engaged in unlawful, unfair, and fraudulent business acts and practices,
15    and unfair, deceptive, untrue, and misleading advertising that constitutes false and misleading
16    advertising under the Unfair Competition Law, Cal. Bus. & Prof. Code § 17200 et seq. ("UCL").

17            49.      Defendants are each a"person" under Section 17021.
18            50.      Defendants' acts, practices, and advertisements that violate the UCL include but are not
19    limited to:

20            a.       Making representations that Defendants would provide Internet services where

21                     consumers can achieve speeds of 30 mbps, 100 mbps, 150 mpbs, 300 mpbs, and 1000
22                     mbps, and siinilar advertised Internet speeds;

23           b.        Making representations that the Internet speeds consumers will receive are "fast,"
24                     "blazing fast," and "reliable" based on Internet performance that would ensure
25                     consumers "always have access" throughout their homes;
26            C.       Making representations that Defendants' promised Internet speeds would let consumers
27                     connect multiple devices at the same time and engage in numerous Internet activities,
28                     including but not limited to video streaming, without sacrificing performance; and

                                                     12
                                           CLASS ACTION COMPLAINT
Case 8:19-cv-00857-JVS-DFM Document 1-1 Filed 05/07/19 Page 14 of 20 Page ID #:29




  1             d.    Making representations that consumers could purchase Defendants' Internet services
  2                   with "no contract."
  3             51.   Each of triese representations and substantially similar representations are unlawful,
  4   unfair, fraudulent, deceptive, and untrue and violate the UCL. Each of these representations and
  5   substantially similar representations are further unlawful, fraudulent, deceptive, and untrue because
  6   Defendants intentionally omitted material information within its lcnowledge concerning the Internet

  7 I speeds and reliability and terms underlying its services.
  8             52.   Defendants toolc these acts and practices and made their representations and omissions

  9 I lcnowingly and intentionally, intending that Plaintiff and other consumers would rely on them and take
 10   action.

 11             53.   Plaintiff and similarly situated consumers relied on and toolc action based on Defendants'
 12   unlawful, unfair, fraudulent, deceptive, and untrue acts, practices, and advertisements and related
 13   representations and omissions and suffered actual harm and lost money or property as a result, inch.iding
 14   by purchasing Defendants' Internet services and paying a premium for Defendants' Internet services.
 15   Plaintiff and other consumers continue to rely on Defendants' unlawful, unfair, fraudulent, deceptive,
 16   and untrue acts, practices, and advertiseinents and related representations and oinissions by continuing
 17   to pay for services which Defendants are not providing, hoping Defendants' services will fulfill their
 18   promises. Plaintiff and similarly situated consumers would not have taken such action had they not
 19   believed Defendants' false and misleading statements and material omissions, and would not continue
20    to pay for these services at all or at the same price if the truth were disclosed.
21              54.   Defendants' actions described above constitute common law fraud and violate the FAL
22    and CLRA and are therefore unlawful under the UCL.
23              55.   As a result of Defendants' unlawful and unfair acts and practices, they have reaped and
24    continue to reap unfair benefits and illegal profits at the expense of Plaintiff and other nonexempt
25    employees.
26              56.   Plaintiff, individually and on behalf of similarly situated consumers, seelcs individual,
27    representative, and public injunctive and declaratory relief requiring Defendants to cease and correct all
28    of their unlawfiil acts, practices, and advertisements; restitution that will restore the full amount of their

                                                      13
                                            CLASS ACTION COMPLAINT
                                                                               r
Case 8:19-cv-00857-JVS-DFM Document 1-1 Filed 05/07/19 Page 15 of 20 Page ID #:30




  1 money or property; disgorgement of Defendants' relevant profits and proceeds; and reasonable costs
  2   and attorneys' fees under Cal. Civ. Code § 1021.5.
  3                                                   Count Five
  4                                     Restitution and Unjust Enrichment
  5           57.     Plaintiff incorporates all prior paragraphs.            c
  6           58.     Alternatively to the claims stated above, Plaintiff and similarly situated consumers are

  7   equitably entitled to recover from Defendants based on Defendants' inequitable and deceptive acts and
  8   practices that included falsely advertising their Internet services.

  9           59.     Plaintiff and similarly situated consumers conferred specific economic benefits upon

 10 Defendants in the form of payments for Internet services that were not actually provided. Defendants
 11   knowingly accepted and retained such benefits but failed to provide the services as advertised and
 12 required by law. Plaintiff and similarly situated consumers reasonably expected to receive services as
 13 advertised and not be subjected to Defendants' unlawful and inequitable practices.            :
 14          60.     Defendants were unjustly enriched by the benefits in the amounts of the payinents they
 15 received from Plaintiff's and similarly situated consumers in exchange for Internet services the
16 consumers did not receive and Defendants did not provide. It would be unjust and unconscionable to
17 permit Defendants to be so enriched and continue to be enriched in the future.
18           61.     Defendants should be required to disgorge all amounts that they have been unjustly
19 enriched, and Plaintiff and similarly situated consumers should recover such amounts, with interest, as
20 restitution.
21'          62:     Plaintiff, individually and on behalf of all class members similarly situated, seelc
22 individual, representative, and public injunctive relief and any other necessary orders or judgments that
23 will prevent Defendants' unlawful and inequitable conduct from continuing; restitution that restores the
24 full amount of their money or property; disgorgement of Defendants' related profits and proceeds; and
25 reasonable costs and attorneys' fees under Cal. Civ. Code § 1021.5.
26                                            PRAYER FOR RELIEF
27           WHEREFORE, Plaintiff, individually and on behalf of all similarly situated consumers in
28 ~ California, prays for the following relief:

                                                         "14
                                          CLASS ACTION COMPLAINT
Case 8:19-cv-00857-JVS-DFM Document 1-1 Filed 05/07/19 Page 16 of 20 Page ID #:31




  1            A.     Certification of this action as a class action;
  2            B.     Designation of Plaintiff as a class representative and counsel for Plaintiff as class

  3     counsel;
  4            C.     An award of actual and punitive damages;

  5            D.     Individual, representative, and public equitable, injunctive, and declaratory relief to

  6     remedy Defendants' violations of California law, including but not limited to an order enjoining

  7     Defendants from continuing their unlawful and unfair business practices and advertisements;

  8            E.     Restitution and disgorgement;

  9            F.     Pre judgment and post judgment interest as allowed by law;

 10            G.     Reasonable costs and attorneys' fees; and
 11            H.     Such additional and further relief as this Court may deein just and proper.

 12
 13     Dated: May 9, 2018                            SODERSTROM LAW PC

 14                                                   By: /s/Jamin S. Soderstrom

 15                                                   Counsel for Plaintiff and the Proposed Class

 16
 17
 18
 19

 20
 21
 22
 23
 24 '

 25
 26
 27
 28

                                                     15
                                           CLASS ACTION COMPLAINT
Case 8:19-cv-00857-JVS-DFM Document 1-1 Filed 05/07/19 Page 17 of 20 Page ID #:32




  1                                       JURY TRIAL DEMANDED

  2         Plaintiff demands a trial by jury of all issues triable by juiy.

  3
  4   Dated: May 9, 2018                            SODERSTROM LAW PC

  5                                                 By: /s/Jamin S. Soderstrom

  6                                                 Counsel for Plaintiff and the Proposed Class

  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19

 20
 21
 22
 23
 24

 25
 26
 27
 28

                                                   16
                                         CLASS ACTION COMPLAINT
Case 8:19-cv-00857-JVS-DFM Document 1-1 Filed 05/07/19 Page 18 of 20 Page ID #:33




                      EXHIBIT I




                                                              Exhibit 1 Page 17
Case 8:19-cv-00857-JVS-DFM Document 1-1 Filed 05/07/19 Page 19 of 20 Page ID #:34




    1 Jamin S. Soderstrom, Bar No. 261054
      SODERSTROM LAW PC
    2 3 Park Plaza, Suite 100
      Irvine, California 92614
    3
      Tel: (949) 6674700
    4 Faz: (949)424-5091
        jamin@soderstromlawfirm.com
    5
        Couirsel for Plainhff and the Proposed Class
    6                                                                                          ~
    7
    8
                           SUPERIOR COURT OF THE STATE OF CALIFORNIA
    9
                                            COUNTY OF ORANGE
   10
   11   DAVID EHRMAN, individually and on behalf       Case Number:.
        of all others similarly situated,
   12
   13                  Plaintiff,                      VENUE AFFIDAVIT OF PLAINTIFF DAVID
                                                       EHRMAN
   14   V.

   15   COX COMMUNICATIONS, INC. and DOES 1
        through 25,
   16
                       Defendants.
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                             VENUE AFFIDAVIT
                                                                           Exhibit 1 Page 18
  Case 8:19-cv-00857-JVS-DFM Document 1-1 Filed 05/07/19 Page 20 of 20 Page ID #:35
• •Y•




         1          I, DAVID EHRMAN, declare as follows:
         2         1.     I am over the age of 18. The facts set forth in this Venue Affidavit are based
         3 upon my own personal knowledge and, if called as a witness, I could and would
         4 competently testify to the facts set forth herein.
         5          2.    I am, and have at all times relevant to this lawsuit been, a resident of Orange
         6    ounty, California.
         7          3.    For years, continuing to the present day, I have purchased Internet services
         8 from Cox Communications, Inc. and/or one of its affiliates. I viewed advertisements
         9 related to these Internet services, made my purchase decisions, and received Internet
        10 services at my home in Orange County, California. These advertisements, disclosures, and
        11 Intemet services are the subject of my claims against Cox Communications, Inc., and its
        12 affiliates in this lawsuit.
        13
        14          I declare under penalty of perjury under the laws of the United States of America
        15 and the State of California that the foregoing is true and correct. This declaration was
        16 executed on May ~, 2018 at Aliso Viejo, California.
        17
        18                                          By: ~
        19                                                   David Ehrman
        20                                                   Plaintiff
        21
        22
        23
        24
        25
        26
        27
        28

                                                         2
                                                VENUE AFFIDAVIT


                                                                                    Exhibit 1 Page 19
